                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                Civ. No. 7:18-cv-00054-FL

AUSTIN RUTH SLAYDON,                            )
                                                )
                Plaintiff,                      )
                                                )       ORDER
        v.                                      )
                                                )
ANDREW SAUL,                                    )
Commissioner of Social Security,                )
                                                )
                Defendant.                      )




  This matter is before the court on plaintiff's motion for attorney fees (DE 37). Plaintiff

requests a total of $5,329.21 in fees. The court agrees with defendant that the fees

defendant seeks to exclude are excessive or noncompensable clerical work, with the

exception of the 0.6 hours expended by plaintiff's attorney to draft plaintiffs' pleadings.

Accounting for the exclusion of the hours identified, plaintiff's fees are reduced by

$1,239.50, resulting in a fee award of $4,089.71. Accordingly, the motion is GRANTED IN

PART and plaintiff is awarded fees in the amount of $4,089.71, under the Equal Access to

Justice Act (28 U.S.C. §2412(c) and (d)), paid to plaintiff's attorney if there is no debt that is

subject to offset under the Treasury Offset Program (31 U.S.C. §3716). If there is such a debt

any fee remaining after offset will be payable to Plaintiff and delivered to Plaintiff's attorney.


       SO ORDERED, this the 6th day of December, 2019.

                                                                 ___________________
                                                                 LOUSIE W. FLANAGAN
                                                                 United States District Judge
